Citation Nr: 0021832	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for lung cancer due to 
tobacco use in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel
INTRODUCTION

The appellant had active service from March 1953 to March 
1955.  This matter comes to the Board of Veterans' Appeals 
(Board) from a October 1997 rating decision of the Department 
of Veterans Affairs (VA) Waco Regional Office (RO) which 
denied the claims of service connection for nicotine 
dependence and for lung cancer due to tobacco use in service.  


FINDINGS OF FACT

1.  No competent evidence has been submitted showing current 
findings of nicotine dependence. 

2.  No competent evidence has been submitted linking the 
post-service findings of lung cancer to tobacco use in 
service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for nicotine dependence 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for lung cancer due to 
tobacco use in service is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant alleges that he developed a dependence on 
nicotine while in service.  He maintains that he did not 
smoke prior to service, began smoking in service, and 
continued smoking in part due to the low expense of 
cigarettes from military stores and their inclusion in 
military rations.  He also asserts that he developed lung 
cancer in 1993 caused by his smoking in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In VA O.G.C. Prec. 
Op. 2-93 (Jan. 13, 1993), VA concluded that (1) a 
determination of whether nicotine dependence may be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles, and (2) service connection may be 
established for disability or death if the evidence 
establishes that the underlying disease or injury was caused 
by tobacco use during service.  

In VA O.G.C. Prec. Op. 19-97 (May 13, 1997), it was 
determined that secondary service connection for disability 
attributable to tobacco use subsequent to military service 
could be established based on nicotine addiction that had 
arisen in service if the addiction was the proximate cause of 
the disability.  That opinion noted that the VA Under 
Secretary for Health had determined that nicotine dependence 
may be considered to be a disease for purposes of VA 
disability compensation.  The Board is bound to follow the 
opinions of the VA Office of General Counsel.  38 U.S.C.A. 
§ 7104(c).  See Davis v. West, 13 Vet. App. 178, 179 (1999).  

The initial question is whether the appellant has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
This evidentiary threshold is rather low, requiring only that 
a claim be plausible or capable of substantiation and that 
its plausibility is justified.  Hensley v. West, No. 99-7029, 
slip op. at 13 (Fed. Cir. May 12, 2000) (citing Murphy, 
1 Vet. App. at 81); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  There must be competent medical evidence of a 
current disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and competent 
medical evidence of a nexus, or link, between the in-service 
injury or disease and the current disability.  Hensley, No. 
99-7029, slip op. at 13 (Fed. Cir. May 12, 2000); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498 (1995).  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997) (claim is also well grounded if condition 
is observed in service or during an applicable presumptive 
period, if continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology); Jones v. Brown, 7 Vet. 
App. 134, 137 (1994) (secondary service connection claim is 
well grounded if there is medical evidence of alleged causal 
relationship between service-connected disorder and disorder 
for which secondary service connection is sought); Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993) (type of evidence 
required depends on issue presented).  If the appellant does 
not meet this burden, VA cannot assist him in development of 
evidence pertinent to the claim.  Morton v. West, 12 Vet. 
App. 477, 485 (1999).  

As to the claim of service connection for nicotine 
dependence, the record does not include any evidence 
indicating that the appellant has ever been diagnosed as 
nicotine dependent.  The service medical records are silent 
as to the presence or diagnosis of a nicotine dependence.  A 
May 1959 medical examination report was also silent as to any 
finding of nicotine dependence.  VA medical examinations in 
November 1967 and November 1972 reveal that the appellant 
smoked one pack of cigarettes per day, but did not diagnosis 
nicotine dependence.  VA hospital and clinical records from 
October 1993 to July 1995 reveal that the appellant had lung 
cancer, diagnosed in October 1993, and that he had stopped 
smoking cigarettes that month.  These records, though, did 
not include a diagnosis of nicotine dependence.  

In short, there is no cognizable evidence in the record of a 
diagnosis of nicotine dependence.  In the absence of such 
evidence, the claim of service connection for nicotine 
dependence cannot be well grounded.  Caluza, 7 Vet. App. at 
506; Chelte v. Brown, 10 Vet. App. 268, 271 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Since 
the appellant has not submitted evidence of a well-grounded 
claim, VA cannot assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  Morton, 12 
Vet. App. at 485.  

As to the claim of service connection for lung cancer due to 
tobacco use in service, the evidence includes VA hospital and 
clinical records showing lung cancer, first diagnosed in 
October 1993.  The cancerous mass was surgically removed from 
his left lung in November 1993.  This evidence satisfies the 
first element of a well-grounded claim.  The appellant 
alleges that he began smoking in service and continued to do 
so until he was diagnosed with lung cancer about 40 years 
later.  The truthfulness of this evidence must be presumed 
when determining whether a claim is well grounded, thereby 
satisfying the second element of a well-grounded claim.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  

The third element of a well-grounded claim requires competent 
medical evidence linking the current disorder to the alleged 
tobacco use in service.  The record does not include such 
competent evidence.  The appellant was diagnosed with lung 
cancer in October 1993.  The VA hospital and clinical records 
prepared at that time and through July 1995 generally 
discussed the appellant's history of cigarette smoking in 
relation to the diagnosis, but did not define that history by 
referring to any history of smoking in service or identifying 
the origin of the appellant's smoking habit.  The record does 
include the November 1967 and November 1972 VA examinations, 
both of which noted that the appellant smoked.  However, 
because these examination reports were prepared well before 
the October 1993 diagnosis of lung cancer, they are not 
probative as to the etiology of the then-nonexistent lung 
cancer.  

The only remaining evidence attempting to link the 
development of lung cancer to a history of smoking in service 
is the appellant's statement, his hearing testimony in March 
2000, and the October 1997 statements from his sister and 
mother indicating that he began smoking in service.  
Statements prepared by lay persons ostensibly untrained in 
medicine cannot constitute competent medical evidence to 
render a claim well grounded.  A lay person can certainly 
provide an eyewitness account of an appellant's visible 
symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the record does not indicate that the 
appellant, his sister, or his mother possesses the requisite 
expertise to render a medical opinion.  
Because the record does not include competent medical 
evidence satisfying the third and final element of a well-
grounded claim, the claim is not well grounded.  VA cannot 
assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 485.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the June 1998 statement of the case and in the March 2000 
supplemental statement of the case in which the appellant was 
informed that the reason for the denial of the claim was the 
lack of any current findings of nicotine dependence and the 
lack of any evidence linking the development of lung cancer 
to tobacco use in service.  Furthermore, by this decision, 
the Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.  

In July 1998 and October 1999, the appellant requested that 
VA obtain copies of chest x-ray studies performed in 1955 or 
1956 at a VA medical facility.  Where VA has constructive 
notice of relevant medical records in its possession, it has 
a pre-duty-to-assist obligation to obtain such records.  Bell 
v. Derwinski, 2 Vet. App. 611, 612-13 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).  Here, the 
appellant's statements only identified the possible presence 
of chest x-ray studies at a VA medical facility; he did not 
identify the relevance of those studies to his current 
claims.  Moreover, it is highly unlikely that those records 
would show nicotine dependence or lung cancer so close to 
service.  The October 1993 VA records did not indicate that 
the appellant had any prior history of lung cancer and the 
November 1967 and November 1972 VA medical examinations, 
including a chest x-ray in November 1972, did not demonstrate 
lung cancer.  Thus, it is factually highly improbable that 
chest x-ray studies in 1955 or 1956 might show lung cancer.  
In addition, in the 1950s, nicotine dependence was not 
understood by the medical community as a disease.  It is 
therefore highly improbable that a 1955 or 1956 medical 
document might refer to tobacco or nicotine dependence.  
Compare AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDER (1952 and 2d ed., 1968) (which did not 
refer to tobacco or nicotine dependence) and AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDER (3d ed. 1981, 3d ed. rev., 1987, and 4th ed., 1994) 
(listing tobacco or nicotine dependence as a disease).  
Therefore, although VA was notified by the appellant of VA 
medical documents potentially in its possession, given the 
otherwise complete nature of the record before us, the Board 
cannot conclude that those records would be relevant to the 
instant appeal.   

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Service connection for nicotine dependence is denied.  

Service connection for lung cancer due to tobacco use in 
service is denied.  



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

